Citation Nr: 1016253	
Decision Date: 05/03/10    Archive Date: 05/13/10	

DOCKET NO.  08-36 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The Veteran had active service from August 1970 to May 1974.  
His service included time on the U.S.S. Chowanoc (ATF-100).  
The ship earned seven Campaign Stars for involvement in the 
Vietnam War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
VARO in Oakland, California, that denied entitlement to the 
benefit sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the Veteran should further action be required.  


REMAND

The record as it stands is inadequate for the purpose of 
rendering a fully informed decision as to the claim of 
entitlement to service connection for a chronic acquired 
psychiatric disability, to include PTSD.  When the record 
before the Board is inadequate to render to a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist the Veteran in developing facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

A review of the evidence of record reveals the Veteran was 
seen on periodic occasions for mental health treatment and 
evaluation in 2006 and 2007.  He was given a principal 
diagnosis of PTSD.  He has referred primarily to 
recollections of one particularly stressful incident that he 
claims took place in January 1973 when he was steering the 
Chowanoc toward the Da Nang Harbor and fuel depots on land 
were being blown up.  He claims that his captain instructed 
him to head toward the explosions.  

Every course was made by VA to corroborate the Veteran's 
recollection of this incident.  However, in August 2007, the 
National Archives and Records Administration indicated that 
no record was found referring to a fuel leak or an explosion 
in January 1973.  It is not clear from the communication from 
the National Archives what records were reviewed.  The Board 
believes that an attempt to locate records regarding the 
activities of the Chowanoc in January 1973 from the Service 
Department might be helpful.  

In view of the foregoing, further development is in order and 
the case is REMANDED for the following:  

1.  The Veteran should be asked to 
provide any records in his possession 
with regard to his experiences while 
serving on the Chowanoc in early 1973.  
Any records he might have with regard to 
the activities of the ship while serving 
off the coast of Vietnam should be 
obtained and associated with the claims 
folder.

2.  The U.S. Army and Joint Services 
Records Research Center, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA  22315, should be 
contacted and asked to provide copies of 
the unit history, morning reports, or any 
other information available with regard 
to the activities of the U. S. S. 
Chowanoc (ATF 100) in January and 
February 1973 while serving off the coast 
of Vietnam.  Any records obtained should 
be associated with the claims file.  If 
no records are available, this should be 
so indicated.  

3.  Thereafter, if deemed advisable, 
based on any additional evidence 
obtained, the Veteran should be accorded 
a psychiatric examination for the purpose 
of determining the nature and etiology of 
any and all psychiatric disorders that 
may be present.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should include 
psychological testing.  The examiner 
should determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment on whether there is a link 
between any current symptomatology and 
one or more of the Veteran's reported 
inservice stressors.  The examiner should 
opine as to the etiology of any 
psychiatric disorder diagnosed, including 
PTSD.  A clear rationale for any opinion 
expressed will be helpful and a 
discussion of the facts and medical 
principles would be of considerable 
assistance to the Board.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
such an opinion cannot be provided 
without speculation.  

4.  After undertaking any other 
development deemed necessary in addition 
to that specified above, the claim should 
be readjudicated.  If the decision 
remains adverse to the Veteran, he and 
his representative should be provided a 
supplemental statement of the case and be 
afforded a reasonable time frame in which 
to respond.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he receives further notice.  However, he is advised of 
the importance of appearing for any scheduled examination 
because failure to do so without good cause may result in 
denial of the claim.  38 C.F.R. § 3.655 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



